DETAILED ACTION
This office action is in response to the amendment filed September 9, 2022 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings and objection to claim 1 for minor informalities should be withdrawn in view of amendments to the specification and claim 1, respectively.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection of claim 1 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that current amendments to claim 1 remain indefinite (see rejection under 35 USC 112(b), below).  The rejection is maintained.

Applicant’s Third Argument:  Rejection of claim 12 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 12.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claim 17 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 17.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fifth Argument:  Rejection of claim 1 under 35 USC 103 over US Pub No. 2021/0345716 Bedrosian in view of USPN 9,241,518 Patkov should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Sixth Argument:  Rejection of claim 12 under 35 USC 103 over US Pub No. 2021/0345716 Bedrosian in view of USPN 9,241,518 Patkov should be withdrawn in view of current amendments to claim 12.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that in a fully-assembled configuration of glove stack 10g as depicted in Figures 5A-5C of Patkov, all elements of glove stack 10g are considered the be “attached” to all other elements of glove stack 10g.  Examiner respectfully notes that claim 12 does not recite, for example, that each of the outer glove and series of inner gloves is “perforatedly affixed” to the wristband at the respective base portions.  Claim 12 remains rejected under 35 USC 103 albeit on an updated basis in view of amendments to claim 12 regarding the heat bonding (see below).

Applicant’s Seventh Argument:  Rejection of claim 17 under 35 USC 103 over US Pub No. 2021/0345716 Bedrosian in view of USPN 9,241,518 Patkov should be withdrawn in view of current amendments to claim 17.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “each of the stack of gloves having finger portions …” on line 4.  However, for further clarity, Examiner respectfully suggests that this limitation be amended to recite “each glove of the stack of gloves having finger portions …”  
Claim 17 is objected to because of the following informalities:  The second-to-last line of claim 17 includes the typographical error “unperforated,” which should be amended to recite “unperforate.”
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “the step of tearing,” which should be amended to recite “the step of pulling” in view of current amendments to claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of tear tabs, each disposed on each of the first outer glove and the plurality of inner gloves, wherein each tear tab is positioned adjacent the wristband.”  This limitation renders the claim indefinite because it appears to indicate that each individual tear tab is directly affixed to each of the gloves of the package of disposable gloves, which is not believed to be the nature of the present invention (i.e. each individual glove has its own individual tear tab).  For purposes of examination, this limitation will be interpreted to recite “a respective tear tab disposed on each of the first outer glove and the plurality of inner gloves, wherein each respective tear tab is positioned adjacent the wristband.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0345716 Bedrosian in view of USPN 9,241,518 Patkov and in further view of USPN 5,483,697 Fuchs.
To claim 12, Bedrosian discloses a glove stack (see Figure 1; paras. 0022-0024, 0026, 0029) comprising:
a plurality of gloves contained within a stack with the stack having an outer glove (12) and a series of inner gloves (14,16) nested within the outer glove, each of the plurality of gloves having finger portions and a base portion and each of the inner gloves fitting within the finger portion and the base portion of the outer glove (see Figure 1; para. 0022); and
a tear tab (18) disposed on each of the gloves in the glove stack (see Figure 1; paras. 0023, 0024, 0026).
Bedrosian does not disclose a glove stack comprising a wristband portion disposed at the base of each of the gloves, the wristband portion having a thickness greater than a thickness of the stack, and wherein each of the outer glove and the series of inner gloves is removably attached to the wristband at the respective base portions, with the tear tab disposed along the base of each of the gloves and adjacent the wristband.
However, Patkov teaches a glove stack (10g of Figures 5A-5C; col. 6, line 56 – col. 7, line 32) comprising a wristband portion disposed at the base of each of the gloves (see Figures 5A-5B; col. 7, lines 2-4; the wristband comprises the portions of innermost layer 628 visible in Figures 5A-5B), the wristband portion having a thickness greater than a thickness of the stack (see Figure 5C), wherein each of the outer glove and the series of inner gloves is removably attached to the wristband at the respective base portions (inasmuch as currently claimed, in a fully-assembled configuration of glove stack 10g as depicted in Figures 5A-5C, all elements of the glove stack can properly be interpreted as being “attached” to all other elements in the glove stack; Examiner respectfully notes that claim 12 does not recite, for example, that the gloves are “perforatedly affixed” to the wristband) with the tear tab disposed along the base of each of the gloves and adjacent the wristband (see Figures 5A-5C; col. 6, line 56 – col. 7, line 32).
Bedrosian and Patkov teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of personal protective equipment of Bedrosian to include a wristband as taught by Patkov because Patkov teaches that this configuration is known in the art and beneficial for wear while handling frozen materials like meat (col. 6, line 56 – col. 7, line 6).  It would further have been obvious to one of ordinary skill in the art that the material of innermost layer 628 would provide warmth and comfort for the wearer.
The modified invention of Bedrosian (i.e. Bedrosian in view of Patkov, as detailed above) does not expressly teach a glove stack wherein each of the plurality of gloves is temporarily heat bonded to another of the plurality of gloves at a plurality of locations to prevent slippage.
However, Fuchs teaches a multi-layer glove wherein the plurality of layers is heat bonded to other another at a plurality of locations to prevent slippage (see Figure 1; col. 14, lines 38-56).
The modified invention of Bedrosian and Fuchs teach analogous inventions in the field of gloves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified glove stack of Bedrosian to include heat bonding at a plurality of locations as taught by Fuchs because Fuchs teaches that this configuration is known in the art and beneficial for reducing the likelihood of the layers slipping on each other during use (see Figure 1; col. 14, lines 38-56).

To claim 13, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov and Fuchs, as detailed above) further teaches a glove stack wherein each tear tab is provided with a number or letter with the number or letter provided in an increasing or advancing or decreasing or declining manner (para. 0026 of Bedrosian).

To claim 14, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov and Fuchs, as detailed above) further teaches a glove stack wherein each of the gloves in the stack has anti-microbial properties (Table in col. 3 of Patkov).

To claim 15, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov and Fuchs, as detailed above) further teaches a glove stack wherein each of the gloves in the stack is made from one of latex, plastic, PET, nitrile or vinyl (Table in col. 3 of Patkov).

To claim 16, the modified invention of Bedrosian (i.e. Bedrosian in view of Patkov and Fuchs, as detailed above) further teaches a glove stack as recited in claim 12, above.
The modified invention of Bedrosian does not expressly teach a glove stack wherein each of the gloves has a thickness of between 5 and 20 mils.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gloves of the modified invention of Bedrosian such that each of the gloves has a thickness of between 5 and 20 mils as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable values involves only routine skill in the art (see MPEP 2144.05).

Allowable Subject Matter
Examiner notes that claims 1-11 and 17-20 are not subject to prior art-based rejections under 35 USC 102 or 35 USC 103 in this office action.  However, claims 1-11 remain subject to the rejection under 35 USC 112(b) (see above) and claims 17 and 18 remain subject to objection for minor informalities (see above).  Examiner further respectfully notes that substantive amendments to these claims, other than to address the rejection under 35 USC 112(b) and claim objections (e.g. amendments to broaden the scope of claims 1 and/or 17) may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not include packages of personal protective equipment or glove stacks comprising a plurality of gloves nested within each other along with a wristband that is configured to fit around the wrist of a wearer and that is perforatedly attached to base portions of the plurality of gloves, as required by currently amended claims 1 and 17.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732